



Purchase and
Purchased Facilities:
Option Properties:
 
 
[Gladewater, Texas]
[Austin, Texas]
[Marble Falls, Texas]
[New Braunfels, Texas]
[San Antonio, Texas (Sonterra)]
[Waxahachie, Texas]
[San Antonio, Texas (West San Antonio)]
[Garland, Texas]
[McAllen, Texas]
[Fort Worth, Texas]
[Euless, Texas]
 
[Katy, Texas]
 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of April 1,
2016, by and between Texas NHI Investors, LLC, a Texas limited liability company
(the “Buyer”), and Gladewater Real Estate, LP, a Texas limited partnership,
Firehole River Real Estate Holdings – Granite Mesa, Ltd, a Texas limited
partnership, Firehole River Real Estate Holdings – Sonterra, Ltd, a Texas
limited partnership, Firehole River Real Estate Holdings – West San Antonio,
Ltd, a Texas limited partnership, RGV Real Estate Holdings, Ltd, a Texas limited
partnership, Firehole River Real Estate Holdings – Euless, LP, a Texas limited
partnership, and Firehole River Real Estate Holdings – Katy, LLC, a Texas
limited liability company (individually and collectively, the “Seller”), and
Legend Healthcare, LLC, a Texas limited liability company (the “Owner”).
RECITALS
WHEREAS, Seller is the owner of the Property (as defined below) or leasehold
estate therein or holds an option to purchase the Property; and
WHEREAS, Seller desires to transfer (or cause to be transferred) to Buyer the
Property and Seller’s rights as “Optionee” under each of the Option Agreements
(as defined below), and Buyer desires to acquire the Property and the Seller’s
rights as “Optionee” under the Option Agreements from Seller;
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (ii) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with generally accepted
accounting principles as at the time applicable; (iii) all references in this
Agreement to designated “Articles,” “Sections” and other subdivisions are to the
designated Articles, Sections and other subdivisions of this Agreement; (iv) the
word “including” shall have the same meaning as the phrase “including, without
limitation,” and other phrases of similar import; and (v) the words “herein,”


1
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





“hereof’ and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.
Affiliate: As defined in the Lease.
Agreement Regarding Future Transactions: An agreement mutually satisfactory to
Buyer and Seller, providing Buyer with a right of first offer and if the first
offer is refused by Seller, a right of first refusal for any subsequent price
reduction offered to the market, to enter into any transaction wherein Seller
desires to acquire, lease, develop or mortgage a facility (except a transaction
where existing owner or lender will remain a landlord or lender), or if Seller
desires to do a sale leaseback transaction with an existing facility it
operates, or to develop additional facilities. For purposes of this definition
“facility” shall include any transitional rehabilitation center, skilled nursing
facility or other type of senior housing or combination thereof.
Assignment of Option Agreements: One or more assignments assigning the rights of
Seller as “Optionee” under the Option Agreements to Buyer and consented to by
the Option Property Seller, as may be required.
Austin Lease: That certain Lease by and between Austin Dessau Road Property, LLC
and Legend Oaks – Austin LLC dated May 21, 2009, as amended in February 2014.
Bill of Sale and Assignment: One or more bill(s) of sale and assignment
substantially in the form attached hereto as Exhibit B, conveying the Personal
Property from Seller to Buyer.
Change of Control: As defined in Section 2.1.
Closing: The transactions taking place pursuant to this Agreement and the Option
Agreements on the Closing Date[s].
Closing Date: The date on which Buyer receives from Seller or Option Property
Seller, as applicable, conveyance of good and marketable title to the Property,
free and clear of all liens, claims and encumbrances (except Permitted
Exceptions), which date shall be mutually acceptable to both parties (the
“Closing Date”). The actual Closing Date for the Option Property shall be in
accordance with Section 7.1.1.
Code: The Internal Revenue Code of 1986, as amended.
Commercial Occupancy Arrangement: As defined in the Lease.
Condemnation: As defined in the Lease.
Consumables: All consumable goods and supplies, including inventories of food,
beverages, medical supplies, or similar items utilized in connection with the
operation and/or maintenance of the Purchased Facilities.
Current Facility Leases: Collectively, the operating leases for each of the
respective Purchased Facilities currently in effect as follows:


2
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





(i)
Lease between Legend Healthcare Gladewater LP, d/b/a Gladewater Nursing Home, as
operator, and Gladewater Real Estate, LP, as lessor, having an effective date of
February 9, 2006, as amended on November 1, 2011 (the “Gladewater Lease”);

(ii)
Lease between Legend Oaks-Granite Mesa LLC, as operator, and Firehole River Real
Estate Holdings – Granite Mesa, Ltd, as lessor, having an effective date of
November 1, 2014 (the “Granite Mesa Lease”);

(iii)
Lease between Legend Oaks – Sonterra LLC, as operator, and Firehole River Real
Estate Holdings – Sonterra Ltd, as lessor, having an effective date of November
1, 2014 (the “Sonterra Lease”);

(iv)
Lease between Legend Oaks – West San Antonio LLC, as operator, and Firehole
River Real Estate Holdings – West San Antonio, Ltd, as lessor, having an
effective date of November 1, 2014 (the “West San Antonio Lease”);

(v)
Lease between Legend RGV McAllen, LP, d/b/a McAllen Transitional Care Center, as
operator, and RGV Real Estate Holdings, Ltd, as lessor, having an effective date
of April 11, 2007, as amended January 27, 2011 (the “McAllen Lease”);

(vi)
Lease between Legend Healthcare Euless LP, as operator, and Firehole River Real
Estate Holdings – Euless, LP, as lessor having an effective date of December 30,
2008 (the “Euless Lease”); and

(vii)
Lease between Legend Oaks – Katy LLC, d/b/a Legend Oaks Healthcare & Rehab –
Katy, as operator, and Firehole River Real Estate Holdings – Katy, LLC, as
lessor, having an effective date of December 26, 2012, as amended March 28, 2013
(the “Katy Lease”).

Current Tenants: The tenants under the Current Facility Leases being Legend
Healthcare Gladewater LP under the Gladewater Lease; Legend Oaks-Granite Mesa
LLC under the Granite Mesa Lease; Legend Oaks – Sonterra LLC under the Sonterra
Lease, Legend Oaks – West San Antonio LLC under the West San Antonio Lease,
Legend RGV McAllen, LP under the McAllen Lease, Legend Healthcare Euless LP
under the Euless Lease and Legend Oaks – Katy LLC under the Katy Lease.
Deed: One or more Warranty Deed(s) in form acceptable to Buyer, conveying the
Property from Seller to the entity designated by Buyer.
Defect: As defined in Section 3.5(b).
Ensign: The Ensign Group, Inc., a Delaware corporation, or an affiliate of it.
Ensign Transaction: A transaction between Legend and Ensign in which the
operations of Legend are transferred to Ensign.
Excluded Property: All of Seller’s and the Current Tenants’ Consumables,
intellectual property, vehicles, any property to be conveyed in the Ensign
Transaction, and accounts receivable.
Excluded Liabilities: As defined in Section 6.3.


3
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Financial Statements: As defined in Section 5.1.18.
First Amendment to Master Lease: The first amendment to the Lease dated October
31, 2011.
Flood Hazard Area: An area designated by the Federal Emergency Management Agency
and/or the Secretary of Housing and Urban Development as having special flood
hazards.
Governmental Authority: The United States, the state or commonwealth, county,
parish, city and political subdivisions in which all or any portion of the
Property is located or which exercise jurisdiction over all or any portion of
the Property or use of any Purchased Facility thereon, and any court
administrator, agency, department, commission, board, bureau or instrumentality
or any of them which exercises jurisdiction over all or any portion of the
Property or the construction or use of all or any portion of the Property.
Governmental Requirement: Any law, ordinance, order, rule, regulation, decree or
similar edict of a Governmental Authority.
Guarantors: The Guarantors of the Lease pursuant to Guaranty Agreements, as
amended, guarantying obligations under the lease.
Hazardous Substances: As defined in the Lease.
Health Care License: As defined in Section 3.10.
Holdback Amount: Fifteen Million and No/100 Dollars ($15,000,000.00) of the
Purchase Price to be retained by Buyer in an unfunded escrow at closing.
Intangible Property: All Permits and other intangible property or any interest
therein now or on the Closing Date owned or held by any Seller or their
respective Affiliate and used in connection with the Property or any business or
businesses now or hereafter conducted by Seller or their respective Affiliate
and used thereon or with the use thereof, including all rights of Seller in and
to all Plans and Specifications, leases, contract rights, agreements, water
rights and reservations, zoning rights, business licenses, warranties and
guaranties (including those relating to construction and/or fabrication) related
to the Property or any part thereof; provided, however, that “Intangible
Property” shall not include any of the Excluded Property.
Issuing Agency: As defined in Section 3.10.
Lease: That certain Master Lease by and between NHI of Paris, LLC, NHI of San
Antonio, LLC, NHI of East Houston, LLC and NHI of Northwest Houston, LLC,
collectively as Lessors and Firehole River Real Estate Holdings – Paris, LLC,
SSA Real Estate, LLC, Firehole River Real Estate Holdings – East Houston, LLC
and Firehole River Real Estate Holdings – Northwest Houston, LLC, collectively
the Lessee, dated as of June 30, 2009 whereby the Paris Facility, the San
Antonio Facility, the East Houston Facility and the Northwest Houston Facility
(as defined in the Lease) were leased by Lessor to Lessee, as amended by the
First Amendment to Master Lease whereby the Added Facilities (as defined in the
First Amendment to Master Lease) were leased by Lessor to Lessee and as such
Master Lease is to be amended by the Second Amendment to Master Lease.
Leased Property: As defined in the Lease.


4
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Lessee: The master lessee under the Lease and any sublessees under the
Subleases.
Lessor: The lessor under the Lease.
New Braunfels Lease: That certain Lease by and between Bozeman Development, LLC
and Legend Oaks – New Braunfels, LLC dated 2014 providing for the lease of the
New Braunfels Facility.
Officer’s Certificate: A certificate of any entity signed by an officer duly
authorized to do so by such entity.
Option Agreement or Option Agreements: Individually any one of or collectively
all of, (a) with respect to the New Braunfels Facility, the Option Agreement
executed in August of 2014, between Bozeman Development, LLC and Legend Oaks –
New Braunfels, LLC, (b) with respect to the Waxahachie Facility, the Option
Agreement contained in the Lease between the parties, dated December 17, 2014,
between J-D Waxahachie Realty, LLC and Legend Oaks – Waxahachie, LLC, (c) with
respect to the Garland Facility, the Option Agreement dated March ___, 2015,
between Bozeman Development, LLC and Legend Oaks – Garland, LLC, (d) with
respect to the Fort Worth Facility, the Option Agreement dated March ___, 2015,
between Clearlake Healthcare Realty, LLC and Legend Oaks – Fort Worth, LLC, and
(e) with respect to the Austin Facility, the Option Agreement dated
_______________, between Austin Dessau Road Property, LLC and Firehole River
Real Estate Holdings – Austin, Ltd.
Option Property or Option Properties: Individually any one of or collectively
all of, (a) the land and all related improvements, , any personal or other
property described in the applicable Option Agreement, fixtures and
appurtenances of the facility located at 2468 FM 1101, New Braunfels, Comal
County, Texas, which land is more particularly described on Exhibit C attached
hereto (the “New Braunfels Facility”), (b) the land and all related
improvements, personal property, any personal or other property described in the
applicable Option Agreement, fixtures and appurtenances of the facility located
at 151 Country Meadows Boulevard, Waxahachie, Ellis County, Texas, which land is
more particularly described on Exhibit C (the “Waxahachie Facility”), (c) the
land and all related improvements, personal property, any personal or other
property described in the applicable Option Agreement, fixtures and
appurtenances of the facility located at 2625 Belt Line Road, Garland, Dallas
County, Texas, which land is more particularly described on Exhibit C (the
“Garland Facility”), (d) the land and all related improvements, personal
property, any personal or other property described in the applicable Option
Agreement, fixtures and appurtenances of the facility located at 4200 Golden
Triangle Boulevard, Fort Worth, Tarrant County, Texas, which land is more
particularly described on Exhibit C (the “Fort Worth Facility”), and (e) the
land and all related improvements, Personal Property, any personal or other
property described in the applicable Option Agreement, fixtures and
appurtenances of the facility located at 11020 Dessau Road, Austin, Travis
County, Texas, which land is more particularly described on Exhibit C (the
“Austin Facility”).
Option Property Seller: Individually and collectively, Austin Dessau Road
Property, LLC, Bozeman Development, LLC, Clearlake Healthcare, LLC, and J-D
Waxahachie Realty, LLC.
Option Purchase Price: The amount identified in each Option Agreement for each
Option Property.


5
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Option Transfer Purchase Price: If the Ensign Transaction closes on or before
May 31, 2016, the Option Transfer Purchase Price shall be $2,750,000.00 per
Option Property. If the Ensign Transaction does not close on or before May 31,
2016, the Option Transfer Purchase Price shall be $17,750,000.00 per option
property, less the Option Purchase Price for each Option Property.
Notwithstanding the foregoing, the Option Transfer Purchase Price for the Austin
Facility shall be $0.00.
Organizational Documents: Collectively, as applicable, the articles or
certificate of incorporation, articles or certificate of limited partnership,
articles of organization, certificate of limited liability company, bylaws,
partnership agreement, operating agreement, trust agreement, statement of
partnership, fictitious business name filings and all other organizational
documents relating to the creation, formation and/or existence of a business
entity, together with resolutions of the board of directors, partner or member
consents, trustee certificates, incumbency certificates and all other documents
or instruments approving or authorizing the transactions contemplated hereby and
the Exhibits hereto.
OSHA: As defined in Section 5.1.31.
Permits: All permits, licenses, approvals, entitlements and other authorizations
issued by Governmental Authorities (including certificates of occupancy)
required in connection with the ownership, planning, development, construction,
use, operation and/or maintenance of each Facility for its Primary Intended Use,
and all amendments, modifications, supplements, general conditions and addenda
thereto, other than any licenses or permits included within the definition of
Excluded Property.
Permitted Exceptions: Collectively, (i) liens for taxes, assessments and
governmental charges not yet past due and payable or delinquent, (ii) the
Permitted Exceptions under the Option Agreements, and (iii) such other title
exceptions as Buyer may approve in writing in its sole and absolute discretion.
Personal Property: All Intangible Property and all tangible personal property of
every kind and nature located at, upon or about, or affixed or attached to, or
installed in each Purchased Facility or used or to be used in connection with
and incorporated into or otherwise relating to such Purchased Facility or its
ownership, planning, development, construction, operation and/or maintenance,
including the following:
(i)
All equipment, machinery, fixtures, furniture and furnishings and other tangible
personal property, including all components thereof, now or on the Closing Date
located in, on or used in connection with each Purchased Facility, including all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air cooling and air conditioning systems, apparatus, sprinkler
systems, fire and theft protection equipment, built-in oxygen and vacuum
systems, tools, repair parts, appliances and communications equipment, to the
extent any of the foregoing items are not conveyed from Seller to Buyer as part
of the Purchased Facilities pursuant to the Deed; and

(ii)
Those specific items of tangible personal property described on Exhibit B
attached to the Bill of Sale and Assignment.



6
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Notwithstanding the foregoing, “Personal Property” shall not include any of the
Excluded Property.
Plans and Specifications: All drawings (including final and complete
“as-builts”), plans, specifications, blueprints, maps, studies, structural
reviews, surveys (including “as-built”) and engineering, soil, seismic,
geologic, architectural and other reports relating to the Property.
Primary Intended Use: As defined in the Lease with respect to each Purchased
Facility.
Property: Collectively, the Purchased Facilities and the Option Properties or,
where applicable, the Purchased Facilities and the Option Properties together
with the Personal Property.
Purchase Option: As defined in Section 7.1.1.
Purchase Price: Subject to the Holdback Amount, One Hundred Eight Million and
No/100 Dollars ($108,000,000.00) as the aggregate purchase price for all of the
Purchased Facilities (including Seller’s rights as “Optionee” under each of the
Option Agreements) and allocated as set forth on Exhibit D attached hereto.
Purchased Facility or Purchased Facilities: Individually any one of or
collectively all of, (a) the land and all related improvements, Personal
Property, fixtures and appurtenances of the facility located at 1201 Farm to
Market Road 2685, in the City of Gladewater, County of Upshaw, State of Texas,
which land is more particularly described on Exhibit A attached hereto (the
“Gladewater Facility”), (b) the land and all related improvements, Personal
Property, fixtures and appurtenances of the facility located at 14014 Max
Copeland Drive, in the City of Marble Falls, County of Burnet, State of Texas,
which land is more particularly described on Exhibit A (the “Marble Falls
Facility”), (c) the land and all related improvements, Personal Property,
fixtures and appurtenances of the facility located at 18514 Sonterra Place, in
the City of San Antonio, County of Bexar, State of Texas, which land is more
particularly described on Exhibit A (the “Sonterra Facility”), (d) the land and
all related improvements, Personal Property, fixtures and appurtenances of the
facility located at 222 Bertetti Drive, in the City of San Antonio, County of
Bexar, State of Texas, which land is more particularly described on Exhibit A
(the “West San Antonio Facility”), (e) the land and all related improvements,
Personal Property, fixtures and appurtenances of the facility located at 2109
South K Center Street, in the City of McAllen, County of Hidalgo, State of
Texas, which land is more particularly described on Exhibit A (the “McAllen
Facility”), (f) the land and all related improvements, Personal Property,
fixtures and appurtenances of the facility located at 900 Westpark Way in the
City of Euless, County of Tarrant, State of Texas, which land is more
particularly described on Exhibit A (the “Euless Facility”) and (g) the land and
all related improvements, Personal Property, fixtures and appurtenances of the
facility located at 21727 Provincial Boulevard in the City of Katy, County of
Harris, State of Texas, which land is more particularly described on Exhibit A
(the “Katy Facility”).
Resident and/or Patient Agreements: Any and all leases, rental and occupancy
agreements, lease commitments, admission and payment documents, reservation
agreements and concessions, all deposits made thereunder, all guaranties of any
of the foregoing, and any and all patient and/or resident trust accounts, in
each case with respect to the Property.
Second Amendment to Master Lease: The second amendment to the Lease of even date
herewith under which the Lease is amended to include Seller as Lessee, and to
add Buyer as the


7
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Lessor and to add the Purchased Facilities to the Leased Property thereunder,
all in such form as is acceptable to Buyer.
State: The State in which the Property is located.
Sublease: The subleases between the operators of the Purchased Facilities and
the Lessee.
Title Insurer: Texas Investors Title Company.
Title Policy: Texas Investors Title Company.
Transaction Documents: Collectively, this Agreement, the Option Agreements, the
Assignments of the Option Agreements, the Deed, the Bill of Sale and Assignment,
the Agreement Regarding Future Transactions, the Lease, and such other documents
as are reasonably necessary to effectuate the closing of the purchase and sale
transactions described herein.
ARTICLE II    
TERMS OF SALE AND LEASEBACK
Section 2.1    Sale. On the Closing Date, subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey or cause to be conveyed to
Buyer, and Buyer agrees to purchase and acquire, the applicable Property and
Seller’s rights as “Optionee” under each of the Option Agreements for the
Purchase Price, subject to the Holdback Amount. Seller shall cause each Property
(or Seller’s rights as “Optionee” under each Option Agreement) to be
transferred, conveyed and assigned to the affiliate of Buyer designated on
Exhibit E attached hereto. The allocated Purchase Price less the Holdback Amount
(Holdback Amount only applicable for the Closing of the Purchased Facilities)
shall be paid to Seller in cash on the applicable Closing Date by wire transfer
or such other method as Buyer and Seller may agree upon. The Holdback Amount
shall be held by Buyer in an unfunded escrow at closing. The Holdback Amount
shall be paid and distributed to Seller upon Ensign becoming the Lessee under
the Lease (the “Change of Control”). If the Change of Control does not occur on
or before June 30, 2016, or as extended by the Seller and Buyer in writing,
Buyer shall not be obligated to fund the Holdback Amount and will only do so in
its absolute and sole discretion. For purposes of the Closing, the Purchase
Price shall be allocated to the Purchased Facilities as apportioned as set forth
on Exhibit D attached hereto.
Section 2.2    Closing. The Closing shall be held at such location as Buyer and
Seller may agree upon or through an escrow or sub-escrow with Title Insurer. In
the event that the Closing is to take place through an escrow or sub-escrow, the
parties shall mutually execute and deliver to Title Insurer, as escrow holder,
joint escrow and/or recording instructions consistent with this Agreement on or
prior to the Closing Date. In the event of any conflict between the provisions
of this Agreement or any such escrow and/or recording instructions or any
general instructions required by Title Insurer to be executed by Buyer and
Seller in connection therewith, the provisions of this Agreement shall control.
If the Closing of the Purchased Facilities does not take place on or prior to
June 30, 2016, Buyer may terminate this Agreement in its sole and absolute
discretion and exercise any remedies provided hereunder or by law.
Section 2.3    Conveyance. On the Closing Date, subject to the terms and
conditions of this Agreement, the following shall occur: (i) Legend Healthcare
Gladewater LP shall deliver the Deed and the Bill of Sale and Assignment and
such other instruments (including all other Transaction


8
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Documents) as shall be necessary to convey, assign and grant to Buyer good and
marketable title to the Gladewater Facility, free and clear of all liens, claims
and encumbrances (except for Permitted Exceptions); (ii) Legend Oaks-Granite
Mesa LLC shall deliver the Deed and the Bill of Sale and Assignment and such
other instruments (including all other Transaction Documents) as shall be
necessary to convey, assign and grant to Buyer good and marketable title to the
Marble Falls Facility, free and clear of all liens, claims and encumbrances
(except for Permitted Exceptions); (iii) Legend Oaks – Sonterra LLC shall
deliver the Deed and the Bill of Sale and Assignment and such other instruments
(including all other Transaction Documents) as shall be necessary to convey,
assign and grant to Buyer good and marketable title to the Sonterra Facility,
free and clear of all liens, claims and encumbrances (except for Permitted
Exceptions); (iv) Legend Oaks – West San Antonio LLC shall deliver the Deed and
the Bill of Sale and Assignment and such other instruments (including all other
Transaction Documents) as shall be necessary to convey, assign and grant to
Buyer good and marketable title to the West San Antonio Facility, free and clear
of all liens, claims and encumbrances (except for Permitted Exceptions); (v)
Legend RGV McAllen, LP shall deliver the Deed and the Bill of Sale and
Assignment and such other instruments (including all other Transaction
Documents) as shall be necessary to convey, assign and grant to Buyer good and
marketable title to the McAllen Facility, free and clear of all liens, claims
and encumbrances (except for Permitted Exceptions); (vi) Legend Healthcare
Euless LP shall deliver the Deed and the Bill of Sale and Assignment and such
other instruments (including all other Transaction Documents) as shall be
necessary to convey, assign and grant to Buyer good and marketable title to the
Euless Facility, free and clear of all liens, claims and encumbrances (except
for Permitted Exceptions); and (vii) Legend Oaks – Katy LLC shall deliver the
Deed and the Bill of Sale and Assignment and such other instruments (including
all other Transaction Documents) as shall be necessary to convey, assign and
grant to Buyer good and marketable title to the Katy Facility, free and clear of
all liens, claims and encumbrances (except for Permitted Exceptions). Each party
shall also execute and deliver such instruments and take such actions as either
party may reasonably request in order to effectuate the purposes of this
Agreement. Without limiting the foregoing, the parties agree that, for the
Purchased Facilities, on the Closing Date:
(a)    The Deed shall be sufficient to convey good and indefeasible fee simple
title to the Property (other than the Personal Property), and shall be duly
executed, acknowledged and in recordable form. The Deed shall include (if
applicable) the appropriate State and/or county real estate transfer tax
declaration of real estate value or other tax affidavit as may be required by
the jurisdiction in which the Property is located. The Deed shall be deemed to
include all appurtenances to the Property conveyed thereby and any existing
improvements located on the Property.
(b)    The Bill of Sale and Assignment shall also be sufficient to convey good
and marketable title to the Personal Property and shall be duly executed. In
addition, Seller or Option Property Seller, as applicable, will execute or
obtain and deliver to Buyer on the Closing Date all other proper instruments for
the conveyance of such title to the Personal Property.
(c)    Lessor and Lessee shall execute the Second Amendment to Master Lease.
(d)    Seller and Buyer shall execute the Assignment of Option Agreement for the
Austin Facility.


9
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





(e)    Seller and Buyer shall execute the Agreement Regarding Future
Transactions.
(f)    Seller shall deliver, (i) a “FIRPTA” certificate in form and substance
satisfactory to Buyer and in conformance with Section 1445(b)(2) of the Code, to
the effect that Seller is not a foreign person, and (ii) such other affidavits
or certificates as may be reasonably required by Buyer to the effect that Buyer
is not required to withhold taxes from the payment of sale proceeds to Seller
under any other applicable State, commonwealth, local or other tax laws.
(g)    Buyer and Seller shall execute a closing settlement statement in form and
substance satisfactory to Buyer and Seller.
(h)    All other Transaction Documents, other than the Assignment of the Option
Agreements for Option Properties other than the Austin Facility, shall be
executed and delivered by all parties thereto.
Section 2.4    Prorations. There shall be no adjustment between Buyer or Seller
for taxes, assessments, water charges, utilities, receivables or rents, if any,
premiums on existing insurance policies, if any, or any other items relating to
the Purchased Facilities, it being understood by the parties that Seller, as
Lessee under the Lease, shall be obligated to pay the same under the terms
thereof from and after the Closing Date.
Section 2.5    Title and Survey Objections. To the extent the title commitments,
surveys, lien searches, environmental reports or zoning reports disclose any
defects or other matters to which Buyer objects (any such defect or other matter
being referred to as a “Defect”), then the Buyer shall provide such written
objection to Seller within ten (10) business days of the later of the receipt of
the last of these reports or the execution date of this Agreement. Seller shall
have ten (10) business days to cause each such Defect to be removed or resolved
in a manner acceptable to Buyer. If Seller is unable or unwilling to remove or
resolve such Defects, then, at the option of Buyer, Buyer may: (i) terminate
this Agreement, in which event any earnest money shall be refunded to Buyer
immediately upon request, all rights and obligations of the parties under this
Agreement shall expire, and this Agreement shall become null and void; or (ii)
waive such satisfaction and performance and consummate the purchase and sale of
the Property. Notwithstanding the foregoing, if, as the result of any
intentional act or failure to act of Seller after the date of this Agreement, a
Defect is created, Seller shall provide written notice of such Defect to Buyer
and Seller shall have a reasonable time to cure such Defect. If Seller fails to
cure such Defect after a reasonable cure period, but in no event greater than
ten (10) business days after the date Seller gained knowledge of the Defect,
such failure shall constitute a default by Seller under this Agreement, in which
event Buyer shall be entitled to any and all remedies available under this
Agreement or at law or in equity.
Section 2.6    Costs.
2.6.1    Seller’s Costs. Seller shall pay or cause to be paid:
(a)    any and all State, municipal or other documentary, transfer, stamp,
sales, use or similar taxes payable in connection with the delivery of any
instrument or document provided in or contemplated by this Agreement or the
Exhibits hereto,


10
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





any agreement or commitment described or referred to herein or the transactions
contemplated herein, together with interest and penalties, if any, thereon;
(b)    all expenses of or related to the issuance of the title insurance
commitment and policy, chain of title reports, and all escrow fees and charges;
(c)    the charges for or in connection with the recording and/or filing of any
instrument or document provided herein or contemplated by this Agreement or any
agreement or document described or referred to herein;
(d)    any and all broker’s fees or similar fees claimed by any party acting by
or on behalf of Seller in connection with the transactions contemplated herein;
(e)    all expenses of any surveys, property condition, geotechnical and
environmental reports and all other out-of-pocket costs incurred by Buyer in
connection with the transaction contemplated hereby; and
(f)    Buyer’s or its Affiliates’ legal fees and expenses incurred in connection
with the transactions contemplated hereunder and the Exhibits hereto.
Section 2.7    Second Amendment To Master Lease. The Second Amendment To Master
Lease shall modify the original Lease as set forth on Exhibit F attached hereto.
ARTICLE III    
CONDITIONS TO THE OBLIGATION OF BUYER TO CLOSE
The obligations of Buyer hereunder are subject to the satisfaction or waiver by
Buyer of the conditions set forth below. Should any condition set forth in this
Article III not be fulfilled or waived on the Closing Date to the satisfaction
of Buyer, Buyer may, at its option, without waiving any rights provided in this
Agreement, terminate this Agreement by delivering notice of such termination to
Seller prior to Closing, and thereafter be relieved of all obligations
hereunder. If Buyer fails to terminate this Agreement prior to Closing, all
conditions set forth in this Article III will be deemed to have been satisfied
or waived by Buyer; provided, however, that in no event shall any such deemed
satisfaction or waiver be deemed to limit or release Seller, Owner, or Lessee
from any damages or liabilities resulting from a breach of any express
representations, warranties or covenants of Seller, Owner, or Lessee hereunder
or under the other Transaction Documents. This entire Article III shall only
apply to the Purchased Facilities. Notwithstanding the foregoing, in the event
an Option Property Seller doesn’t fulfill the obligations set forth in this
Article III for each Option Property, regardless of such Option Property
Seller’s obligations under the applicable Option Agreement, Seller shall be
responsible for any expenses incurred by Buyer as a result thereof and Buyer may
deduct any such expenses from the applicable Option Transfer Purchase Price.
Section 3.1    Performance. Owner, Seller, Lessee, and their respective
Affiliates shall have performed each and all of the covenants and obligations
required to be performed by them on or prior to the Closing hereunder and under
the Transaction Documents.
Section 3.2    Representations and Warranties; Officer’s Certificates. Each and
all of the representations and warranties of Owner, Seller, and Lessee under the
Transaction Documents, shall be true and correct on, and as of the Closing Date,
as though given as of the Closing Date, and Owner, Seller, and Lessee shall have
delivered to Buyer officer’s certificates to that effect.


11
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Section 3.3    Default. No event shall have occurred that would constitute a
default, or which with notice or the lapse of time, or both, would constitute
such a default, by Owner, Seller, and/or Lessee under the Transaction Documents.
Section 3.4    Recordation and Costs. Seller shall (a) have made arrangements
for the Deed and any other Transaction Documents that, in Buyer’s discretion
should be recorded (including Uniform Commercial Code financing statements
and/or fixture filings), to be recorded or filed for recordation in the manner
required by the laws of the State or any other applicable state, and (b) pay, or
arrange to be paid, all costs and fees to be paid by Seller pursuant to Section
2.5, and such arrangements shall be satisfactory to Buyer and its counsel in all
respects.
Section 3.5    Title Insurance.
(g)    Buyer shall have received, at Seller’s expense, a commitment from Title
Insurer satisfactory to Buyer and its counsel for a policy of title insurance
showing good and indefeasible title to the Property in fee simple vested in
Buyer as of the Closing, subject only to the Permitted Exceptions. Such policy
(the “Title Policy”), when issued, shall:
(i)    be in current Texas promulgated form;
(ii)
be issued in an amount equal to the Purchase Price; and

(iii)    include such endorsements as Buyer may reasonably require.
(h)    Seller shall provide an owner’s affidavit to the Title Insurer sufficient
to remove such standard exceptions that can be removed with an owner’s
affidavit.
Section 3.6    Survey. Buyer shall have received, at Seller’s expense, and
approved, with respect to each Facility, a final “as-built” ALTA survey
completed in accordance with the Minimum Standard Detail requirements for
ALTA/ACSM Land Title Surveys, with additional Title A survey requirements,
jointly established and adopted by ALTA and ACSM in 1999 that meet the
requirements of a Class A Survey as defined therein, certified within thirty
(30) days of the Closing Date (or such other form of survey which is in form and
substance satisfactory to Buyer). Such survey(s) shall be in form and substance
satisfactory to Buyer. Seller shall also deliver to Buyer copies of the floor
plans for each Facility.
Section 3.7    Option Agreements. Seller shall have obtained all consents
required to assign the Option Agreements to Buyer in accordance with the terms
of this Agreement.    
Section 3.8    Termination of Current Facility Leases. Current Tenants shall
have executed agreements to terminate the Current Facility Leases effective upon
the effective date and time of the Second Amendment To Master Lease.
Section 3.9    Environmental Report. Buyer shall have received, at Seller’s
expense, a written Phase I (and Phase II if Buyer deems such report to be
necessary) environmental report from a qualified geotechnical or engineering
firm acceptable to Buyer, in form and substance satisfactory to Buyer,
concerning the presence, handling, treatment and disposal of Hazardous
Substances on, in or under each Purchased Facility and disclosing (a) the
results of a review of prior uses of such Facility disclosed by local public
records, including a chain of title report from the


12
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Title Insurer, in form and substance satisfactory to Buyer, showing all previous
owners and lessees of such Facility from 1940 to the present; (b) contacts with
local officials to determine whether any records exist with respect to the
disposal of Hazardous Substances on such Facility; (c) if recommended by such
engineering or geotechnical firm or required by Buyer, soil samples and
groundwater samples consistent with good engineering practice; and (d)
reasonable evaluations of the surrounding areas for sensitive environmental
receptors such as drinking water wells or aquifers, hospitals and schools, and
evidence regarding the use and/or historical use of such areas.
Section 3.10    Entitlements. Buyer shall have received and approved, with
respect to each Facility, evidence satisfactory to it that (a) the Facility
complies in all respects with all zoning laws and ordinances, (b) the Facility
and/or Lessee holds all licenses, permits, accreditations, authorizations and
certifications from all applicable Governmental Authorities required for the
operation thereof for its Primary Intended Use and for all other uses (if any)
contemplated under the Lease, including the applicable license (the “Health Care
License”), from the Texas Department of Human Services (the “Issuing Agency”);
(c) the Facility is not subject to, or threatened with, any hold on admissions
or other sanction and there are no outstanding, or threatened, notices of
deficiency resulting from any survey of the Facility which have not been fully
responded to with an acceptable plan of correction with which the Facility is
being operated in compliance; and (d) the Facility is, to the extent applicable,
(A) duly certified as a provider under the Medicare and Medicaid programs and
(B) in compliance in all material respects with all Governmental Requirements,
including rules and regulations relating to Medicare/Medicaid fraud and abuse
practices and all insurance requirements.
Section 3.11    Condemnation; Casualty. No Condemnation shall be pending or
threatened with respect to the Property or any portion thereof and no casualty
shall have occurred with respect to the Property or any portion thereof.
Section 3.12    Financial Condition.
3.12.1    Buyer shall have received and approved (a) financial statements for
each of Owner, Seller, and Lessee and their consolidated Affiliates, and (b)
operating statements for each Facility, in each case for the years ended
December 31, 2013, December 31, 2014, December 31, 2015 and the most current
year to date 2016.
3.12.2    Buyer shall have received evidence satisfactory to it that no material
adverse change in the financial condition, census, business, or prospects of any
Purchased Facility or of Owner, Seller; Lessee, and their respective Affiliates
has occurred from December 31, 2013 through the Closing;
3.12.3    Buyer shall have received and approved UCC searches against Owner,
Seller, and Lessee showing no liens on the Property; and
3.12.4    Buyer shall have received and approved all pending or threatened
litigation or governmental proceedings seeking to enjoin, challenge or collect
material damages in connection with Seller, Lessee or any Purchased Facility.
Section 3.13    Proceedings. Buyer shall have reviewed and approved all
corporate, limited liability company, partnership and other proceedings to be
taken by Owner, Seller, and Lessee in connection with the transactions
contemplated hereunder and under the other Transaction


13
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Documents and the Exhibits hereto and thereto and all documents and certificates
incident thereto, including the Organizational Documents of Seller, and Lessee
and such other documents and certificates as Buyer or its counsel shall
reasonably request.
Section 3.14    Records. Buyer shall have reviewed, to the extent in the
possession or control of Seller, originals (or copies thereof certified to
Buyer) of all documents or other instruments relating to the Intangible
Property, all operating reports and such other records pertaining to the
Property as Buyer shall reasonably request.
Section 3.15    Insurance. Buyer shall have received certificates with respect
to, and copies of the policies of, the insurance required to be carried by
Lessee under the Lease, together with evidence satisfactory to Buyer that the
premiums therefor due on or prior to the Closing Date have been paid in full.
Section 3.16    Transaction Documents. (a) Lessee shall have executed and
delivered to Lessor two (2) counterpart originals of each of the Second
Amendment to Master Lease and amended any and all security agreements, escrow
agreements, guaranty and other agreements that were executed in connection with
the Lease, (b) Seller shall have executed and delivered the applicable Deed,
properly acknowledged and otherwise in recordable form, and the Bill of Sale and
Assignment to Buyer, (c) Seller and Option Property Seller shall have executed
and delivered to an executed Assignment of Option Agreements for the Austin
Facility to Buyer, (d) Seller shall have executed and delivered the Agreement
Regarding Future Transactions to Buyer, and (e) all other Transaction Documents,
other than the Assignment of the Option Agreements for Option Properties other
than the Austin Facility, shall have been duly executed, acknowledged (if
applicable) and delivered by and to all appropriate parties thereto.
Section 3.17    Due Diligence. Buyer shall be satisfied with the completion of
such other due diligence items as are customary in a transaction of this type.
ARTICLE IV    
CONDITIONS TO THE OBLIGATION OF SELLER TO CLOSE
The obligations of Seller hereunder are subject to the satisfaction or waiver by
Seller of the conditions set forth below. Should any condition set forth in this
Article IV not be fulfilled or waived on the Closing Date to the satisfaction of
Seller, Seller may, at its option, without waiving any rights provided in this
Agreement, terminate this Agreement by delivering notice of such termination to
Buyer prior to Closing, and thereafter be relieved of all obligations hereunder.
If Seller fails to terminate this Agreement prior to Closing, all conditions set
forth in this Article IV will be deemed to have been satisfied or waived by
Seller; provided, however, that in no event shall any such deemed satisfaction
or waiver be deemed to limit or release Buyer from any damages or liabilities
resulting from a breach of any express representations, warranties or, covenants
of Buyer hereunder or under the other Transaction Documents. This entire Article
IV shall only apply to the Purchased Facilities.
Section 4.1    Performance. Buyer and its Affiliates shall have performed each
and all of the covenants and obligations required to be performed by them on or
prior to the Closing hereunder and under the other Transaction Documents;


14
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





Section 4.2    Representations and Warranties. Each and all of the
representations and warranties of Buyer hereunder shall be true and correct on
and as of the Closing Date, as though given as of the Closing Date; and
Section 4.3    Transaction Documents. (a) Buyer shall have executed and
delivered to Seller or Lessee (as applicable) two (2) counterpart originals of
the Second Amendment to Master Lease, (b) Buyer shall have executed and
delivered to Seller the Bill of Sale and Assignment, (c) Buyer shall have
executed and delivered to Seller the Agreement Regarding Future Transactions,
and (d) all other Transaction Documents, other than the Assignment of the Option
Agreements for Option Properties other than the Austin Facility, shall have been
executed, acknowledged (if applicable) and delivered by and to all appropriate
parties thereto.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Section 5.1    By Owner and Seller. Without limiting the representations and
warranties of Owner, Seller, Lessee, or their respective Affiliates under the
other Transaction Documents, Owner and Seller each jointly and severally
represents and warrants as follows as of the Closing Date.  For purposes of this
Section 5.1, the terms Purchased Facility and Purchased Facilities shall be
deemed to include each Option Property and the representations and warranties
contained in this Section 5.1 shall be deemed made as of April 1, 2016 for each
Option Property:
5.1.1    Each of Owner, Seller, and Lessee, as applicable, is duly organized,
validly existing and, to the extent applicable, in good standing under the laws
of its state of organization/formation (and with respect to Lessee, is qualified
to do business and is in good standing in the State), has full power, authority
and legal right to execute and deliver and to perform and observe the provisions
of the Transaction Documents to which it is a party, and otherwise carry out the
transactions contemplated thereunder.
5.1.2    This Agreement has been, and on the Closing Date, the other Transaction
Documents and all other documents to be executed by Owner, Seller or Lessee
hereunder or thereunder will have been, duly authorized, executed and delivered
by Seller or Lessee (as applicable) and constitute and will constitute the valid
and binding obligations of Owner, Seller or Lessee (as applicable) enforceable
against it/them in accordance with their respective terms.
5.1.3    Each of Owner, Seller, and Lessee is solvent, has timely and accurately
filed all tax returns required to be filed by it, and is not in default in the
payment of any taxes levied or assessed against it or any of its assets, or
subject to any judgment, order, decree, rule or regulation of any Governmental
Authority which would, in each case or in the aggregate, adversely affect its
condition, financial or otherwise, or its prospects, any Purchased Facility or
the transactions contemplated hereunder or the Exhibits hereto.
5.1.4    No consent, approval or other authorization of, or registration,
declaration or filing with, any Governmental Authority is required for the due
execution and delivery of this Agreement, any of the other Transaction Documents
or any other documents to be executed by Owner, Seller or Lessee, hereunder, or
for the performance by or the validity or enforceability thereof against Seller
or Lessee, other than the recording or filing for recordation of the Deed.


15
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





5.1.5    Except as set forth on Schedule 5.1.5, there are no claims, actions,
proceedings or investigations, including Condemnation proceedings or tax audits,
pending on the Purchased Facilities and, or to Seller’s knowledge on the Option
Properties or, to Seller’s knowledge, threatened, against or affecting Owner,
Seller, or Lessee, for the Property or the use or operation of the Property as a
skilled nursing facility, assisted living, dementia or residential facility
(including, without limitation, disputes with tenants, employees, managers,
residents, holders of deeds of trust, mortgagees, governmental authorities,
utility companies, contractors, adjoining land owners, or suppliers of goods or
services), or for or involving revocation of any existing Permits issued to
Seller or in respect of the Property or which are otherwise required to operate
the Project or to obtain reimbursement of expenses or costs.
5.1.6    The execution and delivery of this Agreement, the other Transaction
Documents and all other documents to be executed by Owner, Seller or Lessee
hereunder, compliance with the provisions hereof and thereof and the
consummation of the transactions contemplated hereunder and thereunder will not
result in (a) a material breach or violation of (i) any Governmental
Requirement, (ii) the Organizational Documents of Owner, Seller or Lessee; (iii)
any judgment, order or decree of any Governmental Authority binding upon Seller
or Lessee; or (iv) any agreement or instrument to which Owner, Seller or Lessee
is a party or by which it is bound; (b) the acceleration of any obligation of
Seller or Lessee; or (c) the creation of any lien, encumbrance or other matter
affecting title (other than the Lease and the Permitted Exceptions) to the
Property.
5.1.7    The Option Agreements have not been amended or modified, other than the
amendments which allow for the assignment of the Option Agreements to National
Health Investors, Inc., or its affiliate. The Option Agreements remain in full
force and effect.
5.1.8    Seller has obtained all consents, permits, licenses, approvals and
authorizations from Governmental Authorities or other third parties which are
necessary to permit the conveyance of the Purchased Facilities in accordance
with the provisions of this Agreement.
5.1.9    To the best of Seller’s knowledge, each Purchased Facility and Option
Property is in compliance with all applicable zoning ordinances and the
Permitted Exceptions.
5.1.10    To the extent necessary to operate each Purchased Facility and any
Option Property that has received its license to operate for its Primary
Intended Use and/or to receive governmental and/or private payor reimbursements,
each Purchased Facility is (a) duly certified as a provider under the Medicare
and Medicaid programs (if applicable), (b) in compliance in all material
respects with all Governmental Requirements, and (c) not subject to, or
threatened with, any hold on admissions or other sanction and there are no
outstanding or threatened notices of material deficiencies resulting from any
survey of the Purchased Facility which have not been fully responded to with an
acceptable plan of correction under which the Purchased Facility is being
operated in compliance.
5.1.11    As of the Closing, all managed care contracts and all Medicare and
Medicaid participation agreements for each Purchased Facility and Option
Facility if it has received its license to operate, if any, will be in full
force and effect and no action will have been taken to revoke, cancel, suspend
or modify any of such agreements.


16
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





5.1.12    (a) There are no underground tanks located on the Property, there are
no Hazardous Substances currently located on the Property (except to the extent
the existence thereof does not violate applicable Environmental Laws), and, to
the knowledge of Seller, no such tanks have ever been located on the Property
and no such Hazardous Substances (except to the extent the existence thereof
does not violate applicable Environmental Laws) have ever been present, used,
stored, treated, released from or disposed of or on the Property (b) no
enforcement, cleanup, removal or other governmental or regulatory actions have,
at any time, to the knowledge of Seller, been instituted or threatened with
respect to the Property; (c) there is no current or, to the best of Seller’s
knowledge, prior violation of, or state of noncompliance with, any environmental
law relating to Hazardous Substances with respect to the Property; (d) no claims
have been made or, to the best of Seller’s knowledge, threatened by any third
party with respect to the Property relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from or related to any
Hazardous Substance; and (e) to the best of Seller’s knowledge, there are no
current, and have been no, businesses engaged in the storage, treatment or
disposal of Hazardous Substances (except to the extent the existence thereof
does not violate applicable Environmental Laws) on any property adjacent to any
Property.
5.1.13    To the best of Seller’s knowledge, no portion of the Property is
located within an area of special risk with respect to natural or man-made
disasters or hazards, including any Flood Hazard Area.
5.1.14    To the best of Seller’s knowledge, there are no adverse geological or
soil conditions affecting the Property or any portion thereof.
5.1.15    All public utilities, including telephone, gas, electric power,
sanitary and storm sewer and water, are available for connection at the
boundaries of each Purchased Facility.
5.1.16    Except as set forth on the survey, the Property has access to a
publicly dedicated roadway. To the best of Seller’s knowledge, there are no
encroachments onto the Property nor is anything place on the Property
encroaching on any adjoining property.
5.1.17    The Current Tenants are in possession of the Purchased Facilities
under the Current Facility Leases. For purposes of this Section 5.1.17, “Current
Tenants” shall be deemed to include Legend Oaks – New Braunfels, LLC and Legend
Oaks – Austin, LLC and the “Current Facility Leases” shall be deemed to include
the New Braunfels Lease and the Austin Lease.
5.1.18    Each of Owner, Seller, and Lessee has delivered to Buyer: (a) copies
of the financial statements for itself and its consolidated Affiliates for the
years ended December 31, 2013, December 31, 2014 and December 31, 2015, and (b)
unaudited operating statements for each Purchased Facility for the period ended
January 31, 2016 (collectively, the “Financial Statements”), and the Financial
Statements are true, correct and complete in all material respects, have been
prepared from and in accordance with the books and records of Owner, Seller and
Lessee, and the Facilities, as applicable, and fairly present the financial
position and results of operations of Owner, Seller or Lessee and each Purchased
Facility, respectively, at the date(s) and for the period(s) indicated.
5.1.19    Since December 31, 2012, there has been no material adverse change in
the financial condition of Owner, Seller, Lessee or their respective Affiliates
taken as a whole, and since


17
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





December 31, 2012, there has been no material adverse change in the financial
condition of any Purchased Facility from that disclosed in the operating
statements.
5.1.20    Each of Owner, Seller, and Lessee has delivered to Buyer copies of all
of its Organizational Documents. Such Organizational Documents are true, correct
and complete in all material respects.
5.1.21    Neither this Agreement nor any certificate, statement or other
document furnished or to be furnished to Buyer by or on behalf of Owner, Seller,
or Lessee in connection with the transactions contemplated hereunder and the
Exhibits hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.
5.1.22    Buyer is not required to withhold taxes from the payment of sale
proceeds to Seller under the Code or any applicable State, commonwealth, local
or other tax laws.
5.1.23    Seller is not a foreign person for purposes of Section 1445 of the
Code.
5.1.24    Seller has good, marketable and insurable fee simple title to the
Purchased Facilities, and such title will, as of the Closing Date, be free and
clear of all mortgages and security interests, leases judgments, and other
encumbrances except for the Permitted Exceptions.
5.1.25    Seller owns all of the Personal Property, and such ownership will, as
of the Closing Date, be free and clear of all liens, claims, security interests,
leases and rights of others. None of the Personal Property is leased by or to
Seller, except for the property listed in Schedule 5.1.25. The Personal Property
includes all furniture, fixtures, machinery, equipment and other personal
property used or useful in the operation of the Purchased Facilities and is
sufficient for the operation of the Purchased Facilities as it has been operated
and managed heretofore.
5.1.26    Neither Owner, Seller, nor Lessee, nor any Affiliate of Seller or
Lessee, is retaining any contiguous or adjacent property to any Purchased
Facility or any Option Property.
5.1.27    Except as set forth in the Lease, there are no Commercial Occupancy
Arrangements affecting the Property (or any portion thereof), and there is no
other Person (as defined in the Lease) in possession or occupancy of the
Property (or any portion thereof) nor are there any other persons who have
possessory rights to the Property, except for patients or residents of the
Purchased Facilities.
5.1.28    The Purchase Price represents fair and adequate consideration for the
Property.
5.1.29    The sale of the Property on the terms and conditions set forth in this
Agreement, together with the other transactions contemplated herein, are the
result of arm’s length transactions among Seller and Buyer and/or their
respective Affiliates.
5.1.30    Other than the Permitted Exceptions and Current Facility Leases and
Option Agreements, there are no leases, contracts or agreements in effect with
respect to the Property which will survive the Closing and be binding upon Buyer
or the Property.


18
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





5.1.31    The Property and its current operation and use materially comply with
all applicable municipal, county, state and federal laws, regulations,
ordinances and orders and with all applicable municipal health and building laws
and regulations (including, without limitation, the building and life safety
codes), except to the extent that the failure to comply therewith would not have
a material adverse effect on the business, property, condition (financial or
otherwise) or operation thereof. There are no outstanding deficiencies or work
orders with respect to the Property of any authority having jurisdiction over
the Property requiring conformity to any applicable statute, regulation,
ordinance or bylaw. No Seller has received written or oral notice from any
licensing or certifying agency supervising or having authority over the
Purchased Facilities requiring it to be reworked or redesigned or additional
furniture, fixtures, equipment or inventory to be provided at any Purchased
Facility so as to conform to or comply with any existing and applicable law,
code or standard. The Purchased Facilities are and have been maintained and
operated in compliance with the Occupational Safety and Health Act of 1970
(“OSHA”) and any similar state statute and the rules and regulations promulgated
thereunder. None of Seller or, to the knowledge of the Seller, its respective
predecessors in interest are or have been subject to an investigation by the U.
S. Department of Labor, litigation over compliance with such rules and
regulations or any fine, penalty or citation relating to or arising out of a
violation or alleged violation of OSHA and any similar state statute and such
rules and regulations.
5.1.32    To the best of Seller’s knowledge, there are no structural, mechanical
or other conditions of the Purchased Facilities that would have an adverse
effect on the ability of Buyer to operate the Purchased Facilities after Closing
on a consistent basis with Seller’s operation of the Purchased Facilities prior
to Closing. The Personal Property is in good condition and working order, normal
wear and tear excepted.
5.1.33    Seller has maintained insurance policies that insure the Purchased
Facilities and the other Personal Property continuously since the date Seller or
any of its affiliates first owned or operated the Purchased Facilities. Such
insurance policies are written on an occurrence basis, against physical damage,
general liability, professional liability and worker’s compensation.
5.1.34    Seller has not: (a) made any contributions, payments or gifts to or
for the private use of any governmental official, employee or agent where either
the payment or the purpose of such contribution, payment or gift is illegal
under the laws of the United States or the jurisdiction in which made, (b)
established or maintained any unrecorded fund or asset for any purpose or made
any false or artificial entries on its books, (c) given or received any payments
or other forms of remuneration in connection with the referral of patients that
would violate the Medicare/Medicaid Anti-kickback Law, Section 1128(b) of the
Social Security Act, 42 USC Section 1320a-7b(b), or any analogous state statute,
or (d) made any payments to any person with the intention or understanding that
any part of such payment was to be used for any purpose other than that
described in the documents supporting the payment.
5.1.35    Since the date of the most recent Financial Statements, there has not
been any material adverse change in the business, assets, condition (financial
or otherwise) of the Purchased Facilities, and Seller has caused the Purchased
Facilities to be operated in the ordinary course and in substantially the same
manner as previously operated.
5.1.36    WITH RESPECT TO THE CONDITION OF THE PROPERTY, BUYER AGREES THAT
EXCEPT WITH RESPECT TO THE REPRESENTATIONS AND WARRANTIES SPECIFICALLY MADE IN
THIS AGREEMENT, BUYER IS RELYING ON ITS


19
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





OWN INSPECTIONS, EXAMINATIONS AND INVESTIGATIONS IN MAKING THE DECISION TO
PURCHASE THE PROPERTY. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SPECIFICALLY CONTAINED IN THIS AGREEMENT AND ANY WARRANTY OF TITLE SET FORTH IN
THE DEEDS TO BE DELIVERED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLERS
ARE NOT MAKING AND SPECIFICALLY DISCLAIM ANY WARRANTIES OR REPRESENTATIONS OF
ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY. EXCEPT
FOR THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
WARRANTY OF TITLE SET FORTH IN THE DEEDS TO BE DELIVERED AT CLOSING, BUYER HAS
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLERS OR ANY AGENT OF SELLERS. AS A MATERIAL
PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT
UPON CLOSING, SELLERS SHALL SELL, CONVEY, AND ASSIGN TO BUYER AND BUYER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS. BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLERS, ANY AGENT
OF SELLERS OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF THIS PARAGRAPH SHALL
EXPRESSLY SURVIVE THE CLOSING, NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS AND SHALL BE INCORPORATED INTO THE DEED.
Section 5.2    By Buyer. Buyer represents and warrants as follows:
5.2.1    Buyer is duly formed, validly existing and, to the extent applicable,
in good standing under the laws of the state of its organization/formation; is,
or will be on the Closing Date, duly qualified and authorized to do business in
the State to the extent such qualification is required to perform its
obligations hereunder or under any Transaction Document to which it is a party;
and has or will have on the Closing Date, full power, authority and legal right
to execute and deliver and to perform and observe the provisions of this
Agreement, the Transaction Documents and all other instruments provided for
herein to which it is a party, and otherwise carry out the transactions
contemplated hereunder and the Exhibits hereto.
5.2.2    This Agreement has been, and on the Closing Date all other documents to
be delivered by Buyer pursuant to this Agreement will have been, duly
authorized, executed and delivered by Buyer and constitute, and will constitute,
the valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.
ARTICLE VI    
COVENANTS OF THE PARTIES AND OTHER MATTERS
Section 6.1    Covenants of Seller and Lessee. Prior to the Closing Date for the
Purchased Facilities, and Prior to the Closing Date of any applicable Option
Property, Seller shall:
(i)    not amend or permit to be amended any agreement or other instrument
related to the Property, other than as disclosed herein, or Seller’s or Lessee’s
business;
(j)    timely pay or cause to be paid all income, property, sales and
withholding taxes and all ad valorem and other taxes, liens and charges upon the
Property and business operated thereon as they become due;


20
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





(k)    not dispose of or encumber or permit the disposition or encumbrance of
the Property or any portion thereof;
(l)    not enter into, or assume or permit to be entered into or assumed, any
contract, agreement, obligation, lease, license or commitment related to the
Property except as contemplated hereunder or under the other Transaction
Documents or the Exhibits hereto or thereto and except for Resident and/or
Patient Agreements entered into in the ordinary course of Seller’s or Lessee’s
business;
(m)    not do any act or omit any act which would cause a breach of any
contract, commitment or obligation which would have an adverse effect on the
Property or the business conducted thereon;
(n)    promptly advise Buyer in writing of any adverse change in the financial
position, assets or earnings of Owner, Seller or Lessee or their respective
Affiliates, or in the financial position, assets or earnings of the Property;
(o)    not amend, terminate or waive or permit to be amended, terminated or
waived any right related to the Property or the business conducted thereon;
(p)    afford the officers, attorneys, accountants, and other authorized
representatives of Buyer access during normal business hours to the Property and
to the books and records related to the Property and the business conducted
thereon in order to afford Buyer such opportunity of review, examination and
investigation as Buyer shall desire with respect to the same and permit Buyer to
make extracts from, and take copies of, such books and records as may be
reasonably necessary for such purposes;
(q)    give all notices to Governmental Authorities required by law for the
transfer of the Property; and
(r)    take all action as may be necessary to comply promptly with any and all
Governmental Requirements affecting the Property and all orders of any board of
fire underwriters or other similar bodies in connection with the making of
repairs and alterations, and promptly, and in no event later than twenty- four
(24) hours from the time of its receipt, notify, Buyer of any failure of Seller
to comply with the same.
Section 6.2    Notification of Changes. At any time at or prior to the Closing
Date for the Purchased Facilities, and Prior to the Closing Date of any
applicable Option Property, Seller shall promptly notify Buyer of (a) any change
in the condition of the Property or any contiguous or neighboring property which
could have a material adverse effect on the Property, Owner, Seller, Lessee or
Buyer, or (b) any event or circumstance of which Seller becomes aware which
makes any representation or warranty of Seller contained herein untrue or
misleading, or any covenant of Owner, Seller or Lessee in the Transaction
Documents incapable or less likely of being performed, it being understood that
the obligation to provide notice to Buyer under this Section 6.2 shall in no way
relieve Owner, Seller or Lessee of any liability for a breach by such party of
any of its representations, warranties or covenants contained in the Transaction
Documents.
Section 6.3    Effect Transaction; No Assumption of Liabilities. Seller shall
take all actions necessary or desirable to effect the transactions contemplated
herein. Except as expressly agreed


21
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





otherwise in writing, Buyer shall not assume or otherwise be responsible for any
liabilities or obligations of Seller of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created (collectively, the “Excluded Liabilities”). All liabilities and
obligations of Seller, including the Excluded Liabilities, shall be retained by
and remain obligations of Seller after the Closing.
Section 6.4    Indemnification. In addition to, and without limiting any
indemnification obligation of Owner, Seller, Guarantors or Lessee under the
Lease or under any other Transaction Document, Owner and Seller, jointly and
severally, unconditionally and irrevocably indemnifies, protects and agrees to
defend, reimburse and hold harmless Buyer and its Affiliates from and against
any and all loss, cost or expense, including reasonable attorneys’ fees, arising
from (i) the breach or violation of any representation or warranty of Owner or
any Seller contained herein; (ii) the failure of Owner or Seller to satisfy or
perform any covenant or other provision contained herein; (iii) any violation of
any covenant, condition, or restriction affecting the Property by Owner or
Seller; (iv) any encroachment of buildings or other improvements onto adjoining
lands or onto easements or licenses or rights-of-way located on the Property
which is not a Permitted Exception; (v) the presence or existence of any
Hazardous Substance on, in or under the Property; and (vi) any claims made
against Buyer or its Affiliates by any third party arising out of the
transactions contemplated in this Agreement or the Exhibits hereto, including
but not limited to any matters disclosed on Schedule 5.1.5. Payment shall not be
a condition precedent to recovery under the foregoing indemnification provision.
Subsection (iv) and (v) of this Section 6.4 shall only apply to the Option
Properties as of April 1, 2016.
Section 6.5    Option Agreements. The Option Agreements shall not be amended,
modified, assigned or delegated in any way by any party thereto without the
prior written consent of Buyer, except as disclosed and described herein.
Section 6.6    Subleases. Seller agrees to enter subleases for the Option
Properties with Ensign effective May 1, 2016 on terms acceptable to Buyer,
Seller and Ensign as part of the Ensign Transaction. If the Ensign Transaction
does not close Seller shall not be required to enter into any Subleases.
ARTICLE VII    
OPTION PROPERTY
Section 7.1    Option Properties. Pursuant to the Option Agreements, Seller
holds options to purchase the Option Property, described on Exhibit C, which
exhibit is incorporated herein by reference, and all improvements, fixtures,
Personal Property, Intangible Property rights and appurtenant rights and
interests located on, affixed to, or used in connection therewith (each a
“Purchase Option”).
7.1.2    Assignment of Purchase Option. Subject to the conditions of this
Agreement, Seller hereby agrees to assign and transfer all of its interests in
the Purchase Options and Option Agreements to Buyer upon the following terms and
conditions:
(a)    NHI will exercise each Purchase Option under the time frames set forth
below and subject to the terms and conditions set forth in the Ensign
Transaction lease which shall include satisfactory legal review of applicable
third party reports (Phase 1, Property Inspection, Title and ALTA Survey),
organizational documents, due diligence and regulatory compliance. The exercise


22
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





of each Purchase Option and obligation for Buyer to close thereunder shall be
subject to and contingent upon Buyer entering into the lease with Ensign on or
before May 31, 2016, and subject to and contingent upon Ensign entering into
acceptable subleases with Seller for the Option Properties. The exercise of each
Purchase Option and obligation for Buyer to close thereunder will also be
subject to and contingent upon satisfactory regulatory performance of Ensign and
the absence of any existing, pending or expected regulatory investigations or
“bad boy” acts that would include any investigations for fraud, abuse related to
any governing body or regulatory body over Ensign’s operations. Subject to the
conditions contained herein, Buyer shall elect to have Seller assign all of its
interests in each Purchase Option. Buyer shall provide written notice to Seller
of such election between the first day of the thirteenth (13th) month and the
last day of the fourteenth (14th) month following the receipt of notice of the
respective Option Property passing of the DADS Life Safety Code Inspection,
which notice shall be delivered to Buyer within five (5) days by the Seller. If
Buyer fails to timely elect to have Seller assign all of its interests in any
Purchase Option or if Buyer elects and fails to close in the timeframe required
hereunder, Seller shall have no obligation to assign its interest in the
applicable Purchase Option and may exercise the Purchase Option itself or take
any other action it deems proper in regards to the applicable Purchase Option.
(b)    At Closing of the applicable Option Property, Seller agrees it shall
assign all of its interest in the applicable Purchase Option, which Closing
shall occur within ninety (90) days of the purchase option election notice by
Buyer. Buyer shall pay Seller the Option Transfer Purchase Price upon such
assignment. Upon the Closing under any Option Agreement, Seller shall provide
Buyer with representations and warranties substantially equivalent to those
contained in Section 5.1 for the subject Option Property if, and only if, the
Ensign Transaction does not close.
ARTICLE VIII    
MISCELLANEOUS
Section 8.1    Survival. All covenants, representations and warranties made by
Owner, Seller and Buyer hereunder or in any certificates or other instruments
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement, the Closing and recordation of the Deed for a period of eighteen
(18) months from the applicable Closing Date for each Purchased Facility and
Option Facility.
Section 8.2    Brokers. Owner and Seller jointly and severally warrant that it
has not had any contact or dealings with any Person or real estate broker which
would give rise to the payment of any fee or brokerage commission in connection
with this Agreement, and Owner and Seller shall indemnify, protect, reimburse,
hold harmless and defend Buyer from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Owner,
Seller or their respective Affiliates. Buyer warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this
Agreement, and Buyer shall indemnify, protect, hold harmless and defend Seller
from and against any liability with respect to any fee or brokerage commission
arising out of any act or omission of Buyer.
Section 8.3    Notices. Any notice, consent, approval, demand or other
communication required or permitted to be given hereunder (a “notice”) must be
in writing and may be served personally, by U.S. Mail or by a nationally
recognized overnight courier service that provides written proof of delivery,
such as Federal Express, Airborne, or UPS. If served by U.S. Mail or a
nationally recognized overnight courier service, it shall be addressed as
follows:


23
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





If to Buyer:
Texas NHI Investors, LLC
c/o National Health Investors, Inc. 
222 Robert Rose Drive 
Murfreesboro, TN 37129
Attn: Kristin S. Gaines
Phone: (615) 890-9100
Fax: (615) 225-3030
Email: kgaines@nhireit.com
 
 
with a copy to (which shall not constitute notice):
Stites & Harbison, PLLC 
401 Commerce Street, Suite 800 
Nashville, TN 37219
Attn: John Brittingham, Esq.
Phone: (615) 782-2344
Fax: (615) 782-0723
Email: jbrittingham@stites.com
 
 
If to Owner or Seller:
c/o Legend Healthcare, LLC 
1390 E. Bitters Road 
San Antonio, TX 78216
Attn: Doug Preston
Phone: (210) 564-0100
Fax: (210) 564-0157
Email: dpreston@legendhc.com
 
 
with a copy to (which shall not constitute notice):
Strasburger & Price  
2301 Broadway
San Antonio, TX 78215
Attn: Chip Sugg, Esq.
Phone: (210) 250-6165
Fax: (210) 258-2748
Email: chip.sugg@strasburger.com
 
 
If to Option Property Sellers:
_________________________________
_________________________________
_________________________________

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U. S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
either party may send notices by facsimile or email (provided such facsimile or
email is followed by delivery via another method permitted hereunder other than
facsimile or email) or by a nationally recognized overnight courier service that
provides written proof of delivery (such as Federal Express, DHL or UPS). Any
notice sent by facsimile or email shall be effective upon confirmation of
receipt in legible form, and any notice sent by a nationally recognized
overnight courier shall be effective on the date of delivery to the party at its
address specified above as set forth in the courier’s delivery receipt. Either
party may, by notice to the other from time to time in the manner herein
provided, specify a different address for notice purposes.
Section 8.4    Attorneys’ Fees. If Buyer or Seller brings an action at law or
other proceeding against the others to enforce any of the terms, covenants or
conditions hereof or any instrument


24
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





executed pursuant to this Agreement, or by reason of any breach or default
hereunder or thereunder, the party prevailing in any such action or proceeding
and any appeal thereupon shall be paid all of its costs and attorneys’ fees by
the non-prevailing party or parties, on a joint and several basis.
Section 8.5    Successors. This Agreement shall be binding upon Buyer, Owner and
Seller and their respective successors and assigns. Notwithstanding the
foregoing, the rights and obligations of Owner and Seller under this Agreement
may not be assigned without the prior written consent of Buyer, which consent
may be given or withheld in the sole and absolute discretion of Buyer. Buyer
may, however, assign its rights and obligations hereunder without the consent of
Seller.
Section 8.6    Waiver. No delay in exercising any right or remedy shall
constitute a waiver thereof, and no waiver by Buyer or Seller of a breach of any
covenant of this Agreement shall be construed as a waiver of any preceding or
succeeding breach of the same or any other covenant or condition of this
Agreement.
Section 8.7    Invalidity. In the event any one or more of the provisions
contained in this Agreement shall, for any reason, be held to, be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
Section 8.8    GOVERNING LAW. EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD OF
PRINCIPLES OR CONFLICTS OF LAW).
Section 8.9    Bulk Sales. Buyer and Seller hereby waive compliance with the
notice provisions of any bulk sales statute in effect in the State. Seller shall
indemnify, defend and hold harmless Buyer from and against any and all claims,
losses, damages, liabilities, costs and expenses (including reasonable legal
fees and expenses) paid or incurred by Buyer and arising directly or indirectly
out of noncompliance with bulk sales statutes.
Section 8.10    Counterparts. This Agreement may be executed in any number of
counterparts (including electronic signature and signatures transmitted by
facsimile), each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
Section 8.11    Entire Agreement. This Agreement, together with the other
Transaction Documents, the Exhibits hereto and thereto and such other documents
as are contemplated hereunder or thereunder, constitute the entire agreement of
the parties in respect of the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties.
[END OF TEXT; SIGNATURES APPEAR ON FOLLOWING PAGES]


25
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed effective as of the day and year first above written.
[SIGNATURE PAGE OF SELLER FOR PURCHASE AND SALE AGREEMENT]


 
BUYER:
 
 
 
TEXAS NHI INVESTORS, LLC,
a Texas limited liability company
 
 
 
 
 
By: /s/ Eric Mendelsohn
 
Name: Eric Mendelsohn
 
Title: President

[Signatures continue on following pages.]


26
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------





[SIGNATURE PAGE OF SELLER FOR PURCHASE AND SALE AGREEMENT]
SELLER:
 
 
 
GLADEWATER REAL ESTATE, LP, a Texas limited partnership
FIREHOLE RIVER REAL ESTATE HOLDINGS – WEST SAN ANTONIO LTD,
a Texas corporation
By: LHC Real Estate Holdings, Inc., a Texas corporation, its General Partner 

 
By: /s/ Martin Tomerlin
By: Legend Healthcare – Real Estate Holdings, LLC, a Texas limited liability
company, its General Partner 

By: /s/ Martin Tomerlin
Name: Martin Tomerlin
Name: Martin Tomerlin
Title: President
Title: Manager
 
 
FIREHOLE RIVER REAL ESTATE HOLDINGS – GRANITE MESA, LTD,
a Texas limited partnership
RGV REAL ESTATE HOLDINGS, LTD,
a Texas corporation
By: Legend Healthcare – Real Estate Holdings, LLC, a Texas limited liability
company, its General Partner 

By: /s/ Martin Tomerlin
By: RGV Real Estate GP, LLC, a Texas limited liability company, its General
Partner 


By: /s/ Martin Tomerlin
Name: Martin Tomerlin
Name: Martin Tomerlin
Title: Manager
Title: President
 
 
FIREHOLE RIVER REAL ESTATE HOLDINGS – SONTERRA, LTD,
a Texas limited partnership
FIREHOLE RIVER REAL ESTATE HOLDINGS – EULESS, LP, a Texas limited partnership
By: Legend Healthcare – Real Estate Holdings, LLC, a Texas limited liability
company, its General Partner 

By: /s/ Martin Tomerlin
By: Firehole River, GP, Inc., a Texas corporation, its General Partner




By: /s/ Martin Tomerlin
Name: Martin Tomerlin
Name: Martin Tomerlin
Title: Manager
Title: President
 
 
OWNER: 
 
LEGEND HEALTHCARE, LLC,
FIREHOLE RIVER REAL ESTATE HOLDINGS – KATY LTD., a Texas limited partnership
a Texas limited liability company


 

By: /s/ Martin Tomerlin
By: Firehole River GP – Katy, LLC, a Texas limited liability company, its
General Partner


 
By: /s/ Martin Tomerlin
Name: Martin Tomerlin
Name: Martin Tomerlin
Title: Manager
Title: Manager
 
 
 
 





27
20289N:160040:1158741:10:NASHVILLE

--------------------------------------------------------------------------------










EXHIBIT A
Legal Descriptions of Purchased Facilities
Legal Description of Gladewater Facility
All that certain 5.095 acre lot, tract or parcel of land situated in the H.W.
Augustine Survey, A-8, City of Gladewater, Upshur County, Texas, being the same
called 5.095 acre tract conveyed to Gladewater Real Estate, LP, a Texas Limited
Partnership, by deed recorded in Upshur County Clerk’s File No. #200601772,
Official Records of Upshur County, Texas, being a part of a called 8.699 acre
tract conveyed to Kenneth Skipper as recorded in Volume 443, Page 544,
Deed Records of Upshur County, Texas, said 5.095 acres being more particularly
described as follows:
BEGINNING at crimped 1/2” iron pipe found for this SWC and the SWC of the
overall 8.699 acre tract, also being located on the EBL of a called 16.67 acre
tract conveyed to R.D. Carpenter and Loyce Carpenter as recorded in Volume 353,
Page 731, Official Records of Upshur County, Texas;
THENCE N 00°38’21” W - 399.36’ (called 399.48’) along this WBL and the Carpenter
EBL to a 1/2” iron rod found, for this NWC, and the SWC of the called 3.795 acre
tract conveyed to Steven Skurlock and Jill Skurlock as recorded in Volume 250,
Page 378, Official Records of Upshur County, Texas;
THENCE N 89°24’12” E - 566.42’ (called 566.19’) along this NBL and the Skurlock
SBL to a 1/2” iron rod with RPLS #3940 cap, set for this NEC and the SEC of the
Skurlock tract, said NEC being located N 89°24’12” E - 0.44’ from a 1/2” iron
rod found, said NEC also being located on the West ROW of FM #2685;
THENCE along a curve in the West ROW of FM #2685 and this EBL, said curve having
a radius of 1482.394’, an arc length of 34.87’ a central angle of 01°20’52”, a
chord of S 03°00’15” W - 34.87’ to an “X” cut in a concrete drive;
THENCE S 02°19’42” W - 349.90’ along the EBL of this tract and the West ROW of
FM #2685, to an “X” cut in the top of a concrete ROW Monument found;
THENCE along a curve in the West ROW of FM #2685, and this EBL, said curve
having a radius of 1859.859’, an arc length of 15.22’, a central angle of
00°28’08”, a chord of S 02°33’53” W - 15.22’ to a 1/2” iron rod with RPLS #3940
cap, set for this SEC, being the SEC of the overall 8.699 acres, also being the
NEC of the called 11.74 acre tract conveyed to Calvary Baptist Church tract as
recorded in Volume 434, Page 69, Official Records of Upshur County, Texas, said
SEC being located S 89°24’45” W - 0.38’ from a 1/2” iron rod found;
THENCE S 89°24’45” W - 545.23’ (called 545.08’) along this SBL and the NBL of
the Calvary Baptist Church tract to this POINT OF BEGINNING, containing 5.095
acre, more or less.
Legal Description of Marble Falls Facility
Being 5.474 acres consisting of all of Lot 3E-1, a Minor Replat of Lot 3E and
part of Tract 4, Holly-Naumann Subdivision Number Three (3), a subdivision
located in the City of Marble Falls, Burnet County, Texas, as recorded in
Cabinet 4, Slide 44-C of the Plat Records of Burnet County, Texas, also
referenced under Clerk’s File No. 0709648 of the Official Public Records of
Burnet County, Texas, and being more particularly described by metes and bounds
as follows:
BEGINNING     at a 1/2” iron rod found at the northwest corner of said Lot 3E-1;
THENCE, N 28° 26’ 33” E, 333.78 feet to a 1/2” iron rod found along the
northwest line of said Lot 3E-1;
THENCE, S 61° O5’ 46” E, 11.49 feet to a 1/2” iron rod found;
THENCE, N 28° 53’ 38” E, 64.98 feet to a 1/2” iron rod found marking the
northeast corner of the herein described tract;
THENCE, S 61° 05’ 17” E, 581.56 feet to a 1/2” iron rod found marking the
southeast corner of the herein described tract;
THENCE, S 26° 47’ 21” W, 64.96 feet to a 1/2” iron rod set with yellow cap
marked “Rosin GRP 2906”;
THENCE, S 29° 18’ 18” W, 348.98 feet to a 1/2” iron rod found marking the
southwest corner of the herein described tract;
THENCE, N 61° 05’ 55” W, 471.10 feet to a 1/2” iron rod found along the
southwest line of the herein described tract;
THENCE, along a curve to the left with the following parameters:
Length     178.33 feet
Radius     60.00
Delta        170° 17’ 24”
Tangent     706.40
Chord         N 56° 18’ 27” W
Chord Distance 119.57 feet
to the POINT OF BEGINNING.
Legal Description of Sonterra Facility
Lot 14, Block 1, New City Block 16331, Temple Sage Subdivision, Unit 5, in the
City of San Antonio, Bexar County, Texas, according to plat thereof recorded in
Volume 9555, Page 190, as amended by Volume 9559, Page 187, Deed and Plat
Records of Bexar County, Texas.
Legal Description of West San Antonio Facility
Lot 23, Block 8, New City Block 15417, Christ Temple Church-Replat, in the City
of San Antonio, Bexar County, Texas, according to plat thereof recorded in
Volume 9635, Page 63, Deed and Plat Records of Bexar County, Texas.
Legal Description of McAllen Facility
Lot Thirteen (13) and Lot Sixteen (16), RIDGE PLAZA, an addition to the City of
McAllen, Hidalgo County, Texas, as per map or plat thereof recorded in Volume
39, Page 27, Map Records, Hidalgo County, Texas.
Legal Description of Euless Facility
Lot 1R, Block A, WESTPARK NURSING CENTER, an addition to the City of Euless,
Tarrant County, Texas, according to the Replat recorded in Instrument No.
D210042848 of the Plat Records of Tarrant County, Texas.
Legal Description of Katy Facility
Tract 1 (Fee):
A 2.3422 acre tract of land being all of Restricted Reserve “D” of Katy Medical
Complex Sec. 2, a subdivision in Harris County, Texas according to the map or
plat thereof recorded under Film Code No. 603146 of the Map Records of Harris
County, Texas.
Tract 2 (Easement):
Appurtenant access easements as reflected by instruments recorded under Clerk’s
File Nos. Y393343 (as amended by Z155583) and Z235932 of the Real Property
Records of Harris County, Texas.





EXHIBIT B
Form of Bill of Sale and Assignment
(_________________________ Facility)
THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale and Assignment”)’ is made
this _____ day of ______________________, 2016, by and between
_________________, a (“Transferor”), and Texas NHI Investors, LLC, a Texas
limited liability company (“Transferee”). All capitalized terms used herein, but
not specifically defined herein, shall have the meanings given to such terms in
that certain Contract of Acquisition dated of even date herewith (the
“Agreement”) by and between Transferor and Transferee.
RECITALS
A    Transferor is the owner of that certain real property located in
_______________ County, Texas, consisting of approximately _____ acres as more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Land”). Transferor is also the owner of all buildings,
structures and other improvements situated on the Land comprising the
approximately __________ square foot, __________ unit _________________ facility
(collectively, the “Improvements”), together with the Personal Property (as
defined herein) used in connection therewith. The Land and the Improvements
shall be referred to herein, collectively, as the “Facility.”
B    Pursuant to the Agreement, Transferor is required to transfer and assign to
Transferee as of the Closing Date (as defined in the Agreement) all of
Transferor’s right, title and interest in and to the Facility, including the
Personal Property.
C    In order to perfect the transfer and vesting of the Personal Property to
and in Transferee and in order that Transferee shall be in possession of an
instrument evidencing the same, as set forth more fully herein and in the
Agreement, Transferor and Transferee have made and entered into this Bill of
Sale and Assignment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Transferor and Transferee hereby agree as
follows:
1.    Transfer and Assignment of Personal Property. Effective as of the date
hereof, Transferor hereby grants, assigns, transfers, conveys and delivers to
Transferee, absolutely and unconditionally, and free from all encumbrances and
other claims of any kind, all of Transferor’s right, title and interest in and
to all Intangible Property (as defined in the Agreement) and all tangible
personal property of every kind and nature located at, upon or about, or affixed
or attached to, or installed in the Facility or used or to be used in connection
with and incorporated into or otherwise relating to the Facility or its
ownership, planning, development, construction, operation and/or maintenance,
including the following:
(a)    All equipment, machinery, fixtures, furniture and furnishings and other
tangible personal property, including all components thereof, now or on the
Closing Date located in, on or used in connection with the Facility, including
all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air cooling and air conditioning systems, apparatus,
sprinkler systems, fire and theft protection equipment, built-in oxygen and
vacuum systems, tools, repair parts, appliances and communications equipment, to
the extent any of the foregoing items are not conveyed to Transferee as part of
the Facility pursuant to the warranty deed executed by Transferor and delivered
to Transferee concurrently herewith; and
(b)    Those specific items of tangible personal property described on Exhibit B
attached hereto.
The foregoing is herein referred to, collectively, as the “Personal Property.”
In no event shall the Personal Property include any of the Excluded Property (as
defined in the Agreement). Transferor hereby warrants and defends unto
Transferee, its successors and assigns, all right, title and interest in the
Personal Property against every person whomsoever claiming all or any part
thereof or interest therein.
2.    Acceptance. Except as otherwise provided in the Agreement, Transferee
hereby accepts the foregoing transfer and assignment of Personal Property.
3.    Further Assurances. Transferor transfers the Personal Property to
Transferee, its successor and assigns, to have and hold to and for its and their
own use and benefit forever. Transferor, for itself and its successors and
assigns, hereby covenants that, from time to time after the Closing Date, at
Transferee’s request and without further consideration, Transferor shall execute
and deliver such other instruments of conveyance and transfer and take such
other actions as Transferee reasonably may require to vest more effectively the
Personal Property in Transferee, its successors and assigns, and to place
Transferee in possession of the Personal Property, and to do all other things
and execute and deliver all other instruments and documents as may be required
to effect the same.
4.    Enforcement. In the event of any action or suit by either party hereto
against the other arising from or interpreting this Bill of Sale and Assignment,
the prevailing party in such action or suit shall, in addition to such other
relief as may be granted, be entitled to recover its costs of suit and actual
attorneys’ fees, whether or not the same proceeds to final judgment.
5.    Successors and Assigns. This Bill of Sale and Assignment shall be binding
upon and inure to the benefit of Transferor and Transferee and their respective
successors and assigns.
6.    Counterparts. This Bill of Sale and Assignment may be executed in multiple
counterparts, all of which shall be but one and the same instrument, binding on
all parties when all separately executed copies have been fully delivered.
7.    Governing Law. This Bill of Sale and Assignment shall be construed and
enforced according to and governed by the laws of the State in which the Land is
located.
IN WITNESS WHEREOF, Transferor and Transferee have executed this Bill of Sale
and Assignment as of the date first written above.
“Transferor”
“Transferee”
 
 
_____________________________________
TEXAS NHI INVESTORS, LLC,
a Texas limited liability company
 
 
Name:    

Title:   
 
 
By:   
 
Name: Eric Mendelsohn
 
Title: CEO and President

[INSERT NAME OF APPROPRIATE ENTITY FOR EACH OF TRANSFEROR AND TRANSFEREE.]


EXHIBIT A TO BILL OF SALE AND ASSIGNMENT
[ Legal Description — Land ]
EXHIBIT B TO BILL OF SALE AND ASSIGNMENT
[Itemized List of Personal Property]



EXHIBIT C
Legal Description of Option Properties
Legal Description of New Braunfels Facility
Lot 1, Generations Subdivision, a subdivision in Comal County, Texas according
to the map or plat recorded under Document No. 2014 06020124, Map and Plat
Records of Comal County, Texas.
Legal Description of Waxahachie Facility
BEING all that certain lot, tract, or parcel of land situated in the HENRI LEVY
SURVEY, Abstract No. 629 in the City of Waxahachie, Ellis County, Texas, and all
of a called 6.3253 acre tract of land as conveyed to WCE 2013 Charitable
Remainder Unitrust by deed as recorded in Volume 2733, Page 1190 of the Official
Public Records of Ellis County, Texas (OPRECT), and being a 1.314 acre portion
of a called 10.083 acre tract of land as conveyed to William C. Estes by deed as
recorded in Volume 2724, Page 1690 of the Official Public Records of Ellis
County, Texas (OPRECT), and the aforesaid two tracts being contiguous and
hereinafter considered as one tract and being more particularly described as
follows:
BEGINNING at a 1/2” steel rod found with cap #4466 for the northeast corner of
said 6.3253 acre tract and same for this tract and the northwest corner of the
residual of a called 57.928 acre tract of land conveyed to Moritz Interests,
Ltd. by deed as recorded in Volume 1844, Page 1118 OPRECT in the south line of a
called 186.005 acre tract of land conveyed to Moritz Interests, Ltd. by deed as
recorded in Volume 1826, Page 699 OPRECT and being in the occupied north line of
said LEVY survey and the occupied south line of the HENRY SANGE SURVEY, Abstract
No. 1009; said northeast corners bears N 88°39’12” E, 958.62 feet from a 5/8”
steel rod found for the northwest corner of said 10.083 acre tract in the east
line of U.S. HIGHWAY 77 NORTH, a variable width right of way; (with the bearing
basis for this description from GPS observation, Texas Co-Ordinate System, North
Central Zone, and having a beginning co-ordinate of: Northing = 6844573.87,
Easting = 2481660.91)
THENCE S 06°05’10” W, 620.74 feet (same as deed) to a 1/2” steel rod set for the
southeast corner of said 6.3253 acre and same for this tract and an existing
southwest corner of said residual of 57.928 acre tract and in the north line of
COUNTRY MEADOWS BOULEVARD, a 60’ wide right of way as dedicated in Cabinet G,
Slide 124 of the Plat Records of Ellis County, Texas (PRECT);
THENCE along the south line of said 6.3253 acre tract and same for this tract
and the north line of said COUNTRY MEADOWS BOULEVARD as follows:
Southwesterly, 12.72 feet along the arc of a counter clockwise curve having a
radius of 480.00 feet (Long Chord=S 81°17’37” W, 12.72 feet) to a 1/2” steel rod
set;
Southwesterly, 108.74 feet along the arc of a clockwise curve having a radius of
420.00 feet (Long Chord=S 88°03’20” W, 108.44 feet) to a 1/2” steel rod set;
N 84°31’37” W, 21.27 feet to a 1/2” steel rod set;
Northwesterly, 247.77 feet along the arc of a clockwise curve having a radius of
420.00 feet (Long Chord=N 67°37’37” W, 244.19 feet) to a 1/2” steel rod set;
N 50°43’37” W, 119.72 feet to a 1/2” steel rod set;
Northwesterly, 5.18 feet along the arc of a counter clockwise curve having a
radius of 480.00 feet (Long Chord=N 51°02’11” W, 5.18 feet) to a 1/2” steel rod
set for the southwest corner of said 6.3253 acre tract and the southeast corner
of said 1.314 acre portion of said 10.083 acre tract;
THENCE Northwesterly, 158.47 feet continuing along the arc of said counter
clockwise curve having a radius of 480.00 feet (Long Chord=N 60°48’13” W, 157.75
feet) and along the south line of said 10.083 acre tract and same for this tract
and the north line of said COUNTRY MEADOWS BOULEVARD along the arc of said curve
to a 1/2” steel rod set for the southwest corner of said 1.314 acre portion of
said 10.083 acre tract and same for this tract;
THENCE N 06°00’00” E, 358.97 feet through said 10.083 acre tract and along the
west line of this tract to a 1/2” steel rod set for the northwest corner of said
1.314 acre portion of said 10.083 acre tract and same for this tract in the
north line of said 10.083 acre tract and in the south line of said 186.005 acre
tract and in said LEVY-SANGE survey line, said northwest corner bears N
88°39’12” E, 327.69 feet from a 5/8” steel rod found for the northwest corner of
said 10.083 acre tract in the east line of U.S. HIGHWAY 77 NORTH, a variable
width right of way;
THENCE N 88°39’12” E along the north line of said 10.083 acre tract and same for
this tract and the south line of said 186.005 acre tract and along said survey
line, passing at 146.20 feet a 1/2” steel rod set for the northeast corner of
said 1.314 acre portion of said 10.083 acre tract and the northwest corner of
said 6.3253 acre tract, continuing along the north line of the 6.3253 acres
tract, in all, 630.93 feet to the POINT OF BEGINNING and containing
approximately 7.6363 acres of land.
Legal Description of Garland Facility
Tract 1:
Lot 2R, Block 1, of ILT Addition Replat of Lots 2&3, Block 1, an addition to the
City of Garland, Dallas County, Texas, according to the Map or Plat thereof
recorded under Document No. 201500066626, Official Public Records of Dallas
County, Texas.
Tract 2:
Easement estate as defined and established by that certain Reciprocal Easement
Agreement by and between Harold F. Peek d/b/a Peek Properties, et al. and
QuickTrip Corporation, dated September 23, 2008, and recorded under Document No.
200800310888, Official Public Records of Dallas County, Texas.
Tract 3:
Easement estate as defined and established by that certain Utility Easement
executed by The Charter School Fund II – Garland LLC, an Idaho limited liability
company to Crossroads Centre, a Texas general partnership, Peek Properties &
Investments, Ltd., a Texas limited partnership, and Harold F. Peek,
individually, as recorded under Document No. 201300062737, Official Public
Records of Dallas County, Texas.
Tract 4:
Easement estate as defined and established by that certain Drainage Easement
executed by The Charter School Fund II – Garland LLC, an Idaho limited liability
company to Crossroads Centre, a Texas general partnership, Peek Properties &
Investments, Ltd., a Texas limited partnership, and Harold F. Peek,
individually, as recorded under Document No. 201300062738, Official Public
Records of Dallas County, Texas.
Tract 5:
Easement estate as established and defined by that certain Cross Access Easement
recorded under Document No. 201500067247, Official Public Records of Dallas
County, Texas.
Legal Description of Fort Worth Facility
BEING all that certain tract or parcel of land situated in Tarrant County,
Texas, and being 10.64 acres of land situated in the William McCowen Survey,
Abstract No. 999, approximately 12 miles Northeast of Fort Worth, Texas, and
being more particularly described by metes and bounds as follows:
BEGINNING at a found 3/8” iron rod on the South right-of-way line of Golden
Triangle Boulevard (120’ ROW), formerly known as County Road No. 4012, said
point being on the common line between the E. Crawford Family Limited
Partnership tract (Volume 12931/ Page 414) and the Piedmont Beach Partners, L.P.
tract (15463/90);
THENCE South 00 degrees 19 minutes 17 seconds East, with the common line between
said Crawford tract and said Piedmont Beach Partners, L.P. tract, for a distance
of 710.71 feet to a 5/8” iron rod with cap stamped “TNP” set at the most
southerly northeast corner of Crawford Farms Blocks 1 thru 9 addition, an
addition to the City of Fort Worth, as shown on plat recorded in Cabinet A,
Slide 7124, Plat Records of Tarrant County, Texas;
THENCE South 89 degrees 32 minutes 24 seconds West, with a north line of said
Crawford Farms addition, for a distance of 632.78 feet to a 5/8” capped iron rod
(stamped “TNP”) set in an ell corner of said Crawford Farms addition;
THENCE North 04 degrees 31 minutes 54 seconds East, along an east line of said
Crawford Farms addition, for a distance of 715.80 feet to a 5/8” iron rod with
cap stamped “5136” found on the south right-of-way line of said Golden Triangle
Boulevard;
THENCE North 00 degrees 13 minutes 20 seconds West, for a distance of 60.43
feet;
THENCE North 89 degrees 46 minutes 40 seconds East, a distance of 572.46 feet;
THENCE South 0 degrees 00 minutes 00 seconds, for a distance of 60.43 feet to
the POINT OF BEGINNING, and containing 10.64 acres of land, more or less of
which 0.79 acre lies within Golden Triangle Boulevard, leaving a net area of
9.85 acres.
Legal Description of Austin Facility
Lot I, Block A, of COLLINWOOD WEST SECTION 1-B, a subdivision in Travis County,
Texas, according to the map or plat recorded under Document Number 200000112 of
the Official Public Records of Travis County, Texas, as affected by that
Certificate of Approval recorded under Document Number 2000055229 of the
Official Public Records of Travis County, Texas, and by that Confirmation and
Ratification of Plat recorded under Document Number 2002000774 of the Official
Public Records of Travis County, Texas.





EXHIBIT D
Base Purchase Price Allocation
Purchased Facilities
 
 
 
Gladewater Facility


$18,600,000.00


 
 
Marble Falls Facility


$15,550,000.00


 
 
Sonterra Facility


$17,200,000.00


 
 
West San Antonio Facility


$17,017,683.00


 
 
McAllen Facility


$10,217,317.00


 
 
Euless Facility


$13,375,000.00


 
 
Katy Facility


$16,040,000.00


 
 
TOTAL FOR ALL PURCHASED FACILITIES


$108,000,000.00





 
 
Austin Facility


$10,500,000.00


 
 




EXHIBIT E
Names of Buyer’s Affiliates in which title to each Property is to be vested are
as listed below:
Property Identification
Grantee/Transferee
Gladewater Facility
Texas NHI Investors, LLC
Marble Falls Facility
Texas NHI Investors, LLC
Sonterra Facility
Texas NHI Investors, LLC
West San Antonio Facility
Texas NHI Investors, LLC
McAllen Facility
Texas NHI Investors, LLC
Euless Facility
Texas NHI Investors, LLC
Katy Facility
Texas NHI Investors, LLC
 
 
Austin Facility
Texas NHI Investors, LLC
New Braunfels Facility
Texas NHI Investors, LLC or affiliate
Waxahachie Facility
Texas NHI Investors, LLC or affiliate
Garland Facility
Texas NHI Investors, LLC or affiliate
Fort Worth Facility
Texas NHI Investors, LLC or affiliate




EXHIBIT F
Second Lease Amendment to Master Lease
See attached.





SCHEDULE 5.1.5
Threatened/Pending Litigation
Facility
Claimant
Date of Incident
Details/Request
 
 
 
 
Gladewater Facility
N/A
N/A
N/A
Austin Facility
City of Austin
N/A
City of Austin against the Travis County Appraisal District, et al, under Cause
No. D-1-GN-14-003492
Marble Falls Facility
N/A
N/A
N/A
Sonterra Facility
N/A
N/A
N/A
West San Antonio
N/A
N/A
N/A
McAllen Facility
N/A
N/A
N/A
Euless Facility
N/A
N/A
N/A
Katy Facility
N/A
N/A
N/A





28
20289N:160040:1158741:10:NASHVILLE